DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “quantifying effects of weld spatters on the quality of the welding process from the first value and the second value” which is unclear with regard to what “effects” are referenced with regard to weld spatter and what device/component performs the quantifying.   Appropriate correction is required.   
Claim 22 recites “quantifying an indentation depth and/or a remaining wall thickness of the weld spot based on the first value and the second value; and evaluating the quantified indentation depth and/or the quantified remaining wall thickness when evaluating the quality of the welding process” which is unclear with regard to how the “quantifying” occurs and/or how the quantifying occurs .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 23-27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (DE 10144286) in view of Winter (DE 2811834)
With regard to claim 1, Heinz teaches a method for checking quality when resistance-welding 
Workpieces (1, FIG. 1B; Abstract), the method comprising: pressing welding electrodes (5A/5B; FIG. 1B) with an electrode force against a weld spot of the workpieces (1) using an electrode drive; energizing the pressed welding electrodes (5A/5B) with a welding current for a duration of a welding time in order to liquefy a surface of the workpieces (1) (forming welding lens 26, FIG. 1B); determining, at a first time before a beginning of the liquefaction, a first value of a welding electrode parameter identifying a position of one or both of the welding electrodes, wherein the welding electrodes are pressed with the electrode force against the weld spot of the workpieces at the first time (“Closing Phase (27) and “force build up phase 28””; determine distance of spindle 7 between joints 8a, 8b of electrode caps 5a, 5b; spindle position 23 is measured during closing phase 27 in FIG. 2; pg. 3, ln. 31-40; FIG. 2); determining, at a second time (32) after the beginning of the liquefaction, a second value of the welding electrode parameter identifying a position of one or both of the welding electrodes, wherein the welding electrodes (5A/5B) are pressed with the electrode force against the weld spot of the workpieces (1) at the second time (evaluation extension time 32, FIG. 2).
Heinz does not explicitly teach the limitation of comparing the first value and the second value; and evaluating a quality of a welding process based on the comparison; however, the citation does teach 
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Heinz reference, such that comparing the first value and the second value; and evaluating a quality of a welding process based on the comparison, as suggested and taught by Winter, for the purpose of providing a quality joint as “the sinking-in path is the most suitable parameter with which to make a statement about the Quality of the weld can be made because of the sink path a direct measure of how far the welded parts are connected with each other”, pg. 2, ln. 13-15.
With regard to claim 21, Winter teaches calculating a difference between the first value and the second value; and comparing the calculated difference with at least one threshold value (“After setting a static state, the measured value display for determining the sinking-in distance is set to zero within a very short time T 2 . After zeroing, the energy stored in the capacitor is directed to the welded parts and a 
With regard to claim 23, Winter teaches the welding electrode parameter includes a drive parameter of the electrode drive and/or a position actual value of the welding electrodes (“the measuring device is then set to zero in the very short time T2, c) the welding is carried out with the values for electrode pressure, welding energy and welding pulse duration that are coordinated with each other on the sinking path of the welding parts, d) the sinking-in distance is measured during a period T 3 which includes the welding process”, cl. 1).   
With regard to claim 24, Winter teaches the comparing the first value and the second value includes taking into consideration a sheet-metal thickness combination of the workpieces and/or at least one welding parameter (“the measuring device is then set to zero in the very short time T2, c) the welding is carried out with the values for electrode pressure, welding energy and welding pulse duration that are coordinated with each other on the sinking path of the welding parts, d) the sinking-in distance is measured during a period T 3 which includes the welding process”, cl. 1).   
With regard to claim 25, Heinz teaches the workpieces are produced from aluminum and/or steel (Title: process for judging the quality of a welding joint between two sheet metal parts).
With regard to claim 26, Heinz teaches the first time is when the welding electrodes (5A/5B) are pressed with the electrode force against the weld spot of the workpieces (1) but the welding electrodes are not yet energized with the welding current (closing phase (27); pg. 3, ln. 31-40).
With regard to claim 27, Heinz teaches the first time (27) includes a current generation phase, a preconditioning phase, and/or a first 10% of the duration of the welding time (FIG. 2).
With regard to claim 29, Heinz teaches the second time (32) includes a current reduction phase, a post-heating phase, and/or a last 10% of the duration of the welding time (FIG. 2).

With regard to claim 31, Heinz teaches a welding device (FIG. 1A) includes the control unit (13).
With regard to claim 32, Heinz teaches a computer program is configured to prompt a control unit (13) to perform the method when the computer program is executed on the control unit (pg. 3, ln. 19-22).
With regard to claim 33, Heinz teaches the computer program is stored on a non- transitory machine-readable storage medium (higher-level robot controller 50 shown in FIG. 1a). 

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761